Citation Nr: 0105354	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a compression fracture of T5 and T6.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION


The veteran had active duty from June 1973 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that his service connected residuals of 
a compression fracture of T5 and T6 have increased in 
severity.  He believes that his disability is steadily 
worsening, and notes pain between his shoulder blades that 
varies from a slight ache to an almost unbearable pain.  

The record indicates that entitlement to service connection 
for the residuals of a compression fracture of T5 and T6 was 
established in a March 1981 rating decision.  A 10 percent 
evaluation was assigned for this disability.  This 10 percent 
evaluation currently remains in effect.  

The March 1981 rating decision evaluated the veteran's 
disability under the rating codes for the residuals of 
fracture of the vertebra, and for limitation of motion of the 
dorsal spine.  Under the rating code for the residuals of 
fractures of the vertebra, if there is cord involvement, the 
veteran is bedridden, or requires long leg braces, a 100 
evaluation is merited.  Special monthly compensation is to be 
considered.  With lesser involvement the veteran is to be 
rated for limited motion, and nerve paralysis.  When there is 
no cord involvement, abnormal mobility requiring neck brace 
(jury mast) is rated as 60 percent disabling.  In other 
cases, the disability is to be rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  38 C.F.R. 
§ 4.71a, Code 5285.  Under the rating code for limitation of 
motion of the dorsal (thoracic) spine, severe and moderate 
limitation of motion of the dorsal spine is evaluated as 10 
percent disabling.  Slight limitation of motion is evaluated 
as zero percent disabling.  38 C.F.R. § 4.71a, Code 5291.  

Further review of the March 1981 rating decision indicates 
that it failed to specify whether or not the 10 percent 
evaluation was assigned under Code 5285 on the basis of 
demonstrable deformity of the vertebral body, or under Code 
5291 for limitation of motion of the thoracic spine.  
Subsequent rating decisions have also failed to specify the 
basis for the 10 percent evaluation, including the June 1999 
rating decision that is the basis of this appeal.  The Board 
believes that prior to reaching a decision in this case, it 
is necessary for the RO to explain the basis for the 10 
percent evaluation that was assigned in March 1981, and to 
specifically indicate whether or not it was assigned under 
Code 5285, or Code 5291.  

The Board notes that there are other factors which must be 
considered in addition to those contained in the applicable 
rating code.  The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

The veteran was afforded a VA examination of his spine in 
June 1999.  The examiner noted that there was pain on motion 
of the veteran's thoracic spine, and added that this could 
certainly limit functional ability during flare-ups or with 
increased use.  However, he declined to express this 
additional disability in terms of additional limitation of 
motion, and added that this could not be determined with any 
degree of medical certainty.  The Board points out that it is 
prohibited from making such a medical judgment on its own.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, 
the Board finds that it is necessary to return this claim for 
an additional examination in order to assess, by best 
estimate if necessary, the veteran's additional functional 
loss due to pain, weakness, incoordination, or excess 
fatigability.  

The report of the June 1999 VA examination indicates that an 
X-ray study of the thoracic spine was obtained in conjunction 
with the examination.  However, a copy of this X-ray study 
was not included in the claims folder.  As this might have 
some bearing on the evaluation of the veteran's disability 
under 38 C.F.R. § 4.71a, Code 5285, the Board finds that a 
copy of this study should be obtained and associated with the 
claims folder.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  Therefore, in order to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to the claim and to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his thoracic 
spine disability since February 1999.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  
In particular, an effort should be made 
to obtain a copy of the June 1999 VA X-
ray study, and to associate it with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
disability of the dorsal (thoracic) 
spine.  All indicated tests and studies 
should be conducted.  The examiner should 
note whether or not the June 1999 VA X-
ray studies have been obtained.  If these 
are unavailable, the veteran should be 
scheduled for additional X-ray studies of 
the thoracic spine.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
range of motion of the dorsal spine 
should be provided in degrees.  If the 
examiner is unable to obtain the range of 
motion of the dorsal spine separate from 
the lumbar spine, this should be noted, 
and the range of motion of the lumbar 
spine should be obtained.  The normal 
range of motion of the dorsal and lumbar 
spines should be provided in the 
examination report.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected back 
disability.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected back disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected back 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected back disability.  
The presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  If 
the examiner believes that he or she is 
unable to provide the additional 
functional limitation in terms of 
additional range of motion with medical 
certitude, then he or she must provide 
their best estimate.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





